     Case: 1:21-cv-01686 Document #: 6 Filed: 08/10/21 Page 1 of 1 PageID #:17

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Joel Riggs
                            Plaintiff,
v.                                                Case No.: 1:21−cv−01686
                                                  Honorable Thomas M. Durkin
City of Chicago
                            Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, August 10, 2021:


        MINUTE entry before the Honorable Thomas M. Durkin: Pursuant to the notice of
dismissal, this action is dismissed with prejudice. Civil case terminated. Mailed notice.
(ecw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
